Exhibit 10.09 - May 29, 2012 Global Licensing, Operational and Utilization
Agreement between Resource Recycling and Pyrotec

GLOBAL LICENSING, OPERATIONAL AND UTILIZATION AGREEMENT

This Global Licensing, Operational and Utilization Agreement (this "Agreement")
is made and effective as of May 29, 2012, between Resource Recycling Limited,
Inc., a Delaware corporation doing business at 204 Cricken Tree Drive in
Simpsonville, South Carolina 29681, and its shareholders, officers, affiliates
and assigns ("Licensor") and PyroTec, Inc., a Delaware corporation with a
resident agent located at 113 Barksdale Professional Center in Newark, Delaware
19711-3258, and its affiliates and assigns ("Licensee"), collectively referred
to as the "Parties."

Recitals

1. Licensor is a management, consulting and licensing corporation focused on,
among other things, the development and operation of Waste Tire and other raw
materials pyrolysis facilities using patented, trademarked, service-marked, and
other intellectual property rights licensed to it by third-parties for a fee.
Licensor is the licensee of systems, processes and products represented to it by
its licensor as being protected in the Licensed Territory (as that term is
defined in this Agreement, below) by patent, copyright, trademark, service
marks, and other types of confidential and proprietary information being applied
for registration with the U.S. Patent & Trademark Office or protected under
common or statutory law, and other international patents (collectively referred
to herein as the "Intellectual Property"). A description and identification of
the Intellectual Property licensed to Licensor with the exclusive rights to
license to third-parties on an exclusive basis, in this case, Licensee, by
patent numbers or descriptions of the other trademarks, copyrights and service
marks are attached at Exhibit A.

2. Licensee desires to be licensed to use, utilize, operate and sub-license
(subject to Licensor's written consent) Licensor's products and Intellectual
Property under this Agreement globally (excluding the United States of America,
Canada and Mexico, which are subject to a separate and distinct agreement
between the Parties), and pay a yearly rate to utilize and sub-license the
Intellectual Property.

3. The success of both parties to this Agreement is directly affected by the
business conduct of the Parties, and adherence to the terms of this Agreement is
a matter of mutual importance and consequence to Licensee and Licensor.

DISPOSITIONS

In accordance with the Recitals and for good and valuable consideration, the
sufficiency of which is acknowledged, the undersigned Parties agree as follows:

ARTICLE I
DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set forth
in the succeeding paragraphs of this Article.

1.00 "Licensed Territory" means Earth, excluding the United States of America,
Canada and Mexico (and their respective territories).



ARTICLE II
THE EXCLUSIVE GRANT AND FEES, AND SECURITY INTEREST



2.00 Licensor grants to Licensee an exclusive license to utilize and license to
third-parties with Licensor's written consent the Intellectual Property sold or
marketed within the Licensed Territory.

2.01 Licensor agrees that it will not, during the life of this Agreement, grant
a license described in paragraph 2.00 of this Article to any third party.
However, this Agreement shall not be construed to prohibit the use in
advertising of the Intellectual Property within the Licensed Territory by other
licensees located outside the Licensed Territory.

2.02 Licensee agrees to pay Licensor a licensing fee equal to the following
formula:

(a) $10,000,000.00 in good U.S. funds by or before July 31, 2012; and

(b) $6,000.000.00 in good U.S. funds by or before July 31st for the year
covering August 1st to July 31st of the following year.

For example, and example only, the licensing fee for the year covering August 1,
2013 to July 31, 2014 shall be $6,000,000.00 paid by or before July 31, 2013,
unless otherwise agreed to by the parties in writing.

2.03 Licensee agrees to pay Licensor an operational fee, in addition to the
licensing fee, equal to the following formula:

(a) Licensee agrees to pay Licensor a fee equal to $60,000.00 per month for
every 60,000 daily metric tons of capacity, and any pro rata amount over or
under the 60,000 daily metric ton capacity on a monthly basis, installed for
units built in the Licensed Territory by Licensee or Licensee's sub-licensee,
subject to Licensor's written approval of Licensee's sub-license relationship.
In performing its payment obligations under this section, Licensee agrees to
produce any and all necessary and required accounting in a commercially
reasonable time to validate the amounts due and owing to Licensor.

2.04 Licensee agrees to pay Licensor a utilization fee, in addition to the
licensing fee and operational fee, equal to the following formula:

(a) $8,000,000.00 in good U.S. funds by or before July 31, 2012; and

(b) $6,000.000.00 in good U.S. funds by or before July 31st for the year
covering August 1st to July 31st of the following year.

For example, and example only, the utilization fee for the year covering August
1, 2013 to July 31, 2014 shall be $6,000,000.00 paid by or before July 31, 2013,
unless otherwise agreed to by the parties in writing.

2.05 Licensor agrees that Licensee may sub-license its rights under this
Agreement to third-parties conditioned upon Licensor's approval in writing of
the sub-license agreement between Licensee and the third-party. In the event
Licensor agrees in writing to the sub-license agreement between Licensee and the
third-party, Licensee agrees to pay Licensor forty-percent (40%) of the gross
revenue earned by Licensor under the sub-license agreement. In performing its
payment obligations under this section, Licensee agrees to produce any and all
necessary and required accounting in a commercially reasonable time to validate
the amounts due and owing to Licensor.

2.06 Licensee agrees that Licensor shall be entitled to take every action
necessary in perfecting its security interest in proceeds through this
Agreement, including but not limited filing an all assets Financing
Statement/UCC-1 upon execution of this Agreement.

ARTICLE III
EXERCISE OF LICENSE

3.00 Licensee agrees to operate its business using the Intellectual Property
within the Licensed Territory, only, unless otherwise later amended or modified
by the Parties.

3.01 Licensee agrees that, during the life of this Agreement, it will use its
best efforts to promote the goodwill represented by the Intellectual Property.

3.02 Licensee and Licensor agree that this Agreement is not contingent upon
Licensee reaching certain sales benchmarks or goals.

ARTICLE IV
ACKNOWLEDGMENTS BY LICENSEE

4.00 Licensee acknowledges that Licensor retains full license rights to the
Intellectual Property and any registrations obtained for it, both in the United
States and in any other country.

4.01 Licensee acknowledges and recognizes Licensor's interest in, and the
exclusive right to use the Intellectual Property or license to third-parties the
Intellectual Property for territories outside the Licensed Territory.

4.02 Licensee agrees that Licensor has a legitimate business interest in
protecting the proprietary nature of the Intellectual Property, and that
Licensor has an absolute right to seek injunctive relief pursuant to Section
13.0, below, in the event Licensee takes any action deemed to violate Licensor's
legitimate business interests in the Intellectual Property. Licensee agrees that
it is strictly prohibited from (or attempting to) reverse engineering,
re-engineering, duplicating, and imitating, in whole or in part, the
Intellectual Property without the written consent of Licensor, and any such
action or attempt constitutes a violation of the licensing rights stated herein
entitling Licensor to immediate injunctive relief amongst other remedies allowed
for under the common or statutory law.

ARTICLE V
TRADEMARK AND QUALITY CONTROL

5.00 Licensee agrees that the trademarks associated with the Intellectual
Property will be used by Licensee only as a trademark and not descriptively or
generically or as a trade name or part of a trade name.

5.02 Licensee agrees that it will not use trademark of the Intellectual Property
in advertising or publicity, or on labels, containers, or any other media
displayed or distributed to the public outside the Licensed Territory without
Licensor's prior written approval.

5.03 Licensee agrees that it will (a) at any time on request by Licensor give
Licensor a complete identification of any or all materials and samples used or
to be used in conjunction with the Licensee's use of the Intellectual Property,
and (b) not use any materials or combinations of materials that Licensor
disapproves in writing.

ARTICLE VI RELATIONSHIP OF PARTIES

6.00 The Parties agree that they are completely separate entities and are not
partners, joint venturers, or agents of the other in any sense whatsoever.
Neither of the Parties has the power to obligate or bind the other or to use the
name of the other except as provided in this Agreement.

ARTICLE VII TERM AND TERMINATION

7.00 This Agreement shall be in effect for a term of twenty (20) years unless
terminated earlier under the provisions of this Article; however, it may be
extended for an additional term on mutual agreement of the Parties in writing.

7.01 Licensee shall have the right to terminate this Agreement at any time on 30
days' notice in writing to Licensor.

7.02 Licensor may terminate this Agreement on 30 days' notice in writing to
Licensee for Licensee's failure to fulfill any of its obligations under this
Agreement; however, if during the notice period Licensee remedies its failure,
this Agreement shall continue in effect as it would have done if notice had not
been given.

7.03 No waiver of any default for any period of time or repetitious waiver of
any default shall be construed as a continuing waiver; rather, the right of
termination under paragraph 8.02 of this Article shall remain inviolate and may
be exercised at any time any default may exist, no matter how long it lasted or
how many times it may have occurred.

7.04 This Agreement shall terminate automatically on the insolvency or
bankruptcy of Licensee, on the appointment of a receiver for Licensee, or its
reorganization for the benefit of creditors.

ARTICLE VIII
RIGHTS AFTER TERMINATION

8.00 Licensee expressly understands and agrees that the license granted under
Article II immediately ceases and terminates on termination or expiration of
this Agreement.

8.01 Licensee agrees that immediately on termination or expiration of this
Agreement it will cease all use of any trademark or service-mark associated with
the Intellectual Property in any form whatsoever, including any words, symbols,
or marks that are confusingly or deceptively similar.

8.02 At Licensor's request made any time after termination or expiration of this
Agreement, Licensee shall assign to Licensor any and all goodwill or rights that
Licensee may have acquired, developed, or generated in the Licensee's use of the
trademarks or service-marks of the Intellectual Property.

8.03 Licensee further agrees that Licensor shall be entitled to injunctive and
equitable relief for any violations of this Article, and Licensee agrees to pay
all costs and expenses, including reasonable attorney fees, incurred by Licensor
in enforcing the provisions of this Article or any part of this Agreement.

ARTICLE IX
ASSIGNABILITY

9.00 Licensee agrees that this Agreement shall remain in full force and effect
in the event of Licensee sells, transfers or assigns its assets or stock, in
whole or in part, to third-parties, who by virtue of such a transaction would be
on actual and/or constructive notice of the duties, obligations and rights under
this Agreement.

9.01 Licensee agrees that in the event of a sale, transfer or assignment under
Section 9.00, above, Licensee shall continue to be responsible, jointly and
severally, with its purchaser/transferee/assignee for all duties and obligations
under this Agreement, unless otherwise agreed to by Licensor in writing.

9.02 Licensee agrees that Licensor may assign all rights under this Agreement
and these rights shall inure to the benefit of Licensor's heirs, successors,
assigns, and other legal representatives. Licensee further agrees that this
Agreement shall remain in full force and effect in the event Licensor acquires
all or part of the Intellectual Property from its licensor.

ARTICLE X
INFRINGEMENT

10.00 Licensee agrees to keep diligent watch over the Licensed Territory during
the term of this Agreement to detect any apparatus, item trademark, or service
mark that infringes or possibly infringes the Intellectual Property's trademark
or service-marks, or any registration thereof. On discovery of any infringement,
or possible infringement, Licensee shall promptly notify Licensor. Licensor
shall have the first option, but not the obligation, to sue for such
infringement and to recover and retain any and all damages recovered and shall
make the decision whether to sue within a reasonable time of the discovery of
such infringement. In the event that Licensor does not desire to sue for such
infringement, it shall notify Licensee promptly of its decision not to sue for
such infringement and Licensee shall thereafter have the right to sue for such
infringement and retain all damages recovered. The party bringing such a suit
shall be responsible for all costs of the suit.

10.01 Each of the Parties shall reasonably cooperate and furnish the other such
information as the other may reasonably request that is under such person's
possession or control with respect to the Licensor's trademark or any such other
trademarks or service marks for purposes of the prosecution or defense of any
related claim.

ARTICLE XI
INDEMNITY

11.00 Licensee shall indemnify, defend, and hold harmless Licensor (and its
successors, assigns, agents, employees, and representatives) from and against
all claims, actions, liabilities, and damages, including incident costs and
attorney fees, that may be suffered by or recoverable from such parties
resulting from or arising out of any breach by Licensee of any of its
obligations under this Agreement or any claim by any party resulting from
Licensee's use of the Intellectual Property or its business operations, brought
by customers or creditors of other, including, without limitation, any claims
for warranties or product liability.

ARTICLE XII
REPRESENTATIONS, WARRANTIES AND COVENANTS

12.00 Licensor represents and warrants to Licensee that it has the exclusive
right to the Intellectual Property. Licensor represents that its licensing of
the Intellectual Property to Licensee does not infringe on the Intellectual
Property of any other person and Licensor shall take all reasonable steps to
secure and protect the Intellectual Property, including without limitation the
defense of any claims against the Licensee in relation to the Intellectual
Property and the Technology.

12.01 To the knowledge of Licensor, there are no claims of any nature or
description related to the Intellectual Property and all registrations with
respect to the Intellectual Property are in good standing and are valid and
enforceable.

12.02 Licensor agrees to use its best efforts to obtain all required patent and
industrial design protection for the Intellectual Property not previously
obtained.

12.03 To the extent it shall not adversely affect the attorney-client
relationship, Licensor shall ensure that any retention arrangement with any
patent agent shall provide that Licensee shall at all times be copied on any
correspondence with any patent office and that Licensee shall have free and
unfettered access to the working files of such patent agent and may make such
enquiries with the patent agent as is necessary for the maintenance of its
continuous disclosure record with its shareholders and the making of any
decision by Licensee for any payments hereunder.

12.04 Licensor represents and warrants that it has the right to grant the
License pursuant to the terms of this Agreement and that entering into this
Agreement does not violate any rights or existing obligations between Licensor
and any other entity.

12.05 Licensor represents and warrants that it is a corporation in good standing
under the laws of the State of Delaware and has full authority to enter into
this Agreement without any breach of its governing documents or any applicable
law.

12.06 Licensee represents and warrants that it is a corporation in good standing
under the laws of the State of Delaware and has full authority to enter into
this Agreement without any breach of its governing documents or any applicable
law.

ARTICLE XIII
NOTICE

13.00 Any notice or other communication required or permitted to be made or
given to either of the Parties pursuant to this Agreement shall be sufficiently
made or given on the date of mailing if sent by certified mail, postage prepaid,
to its address set forth below, or to such other address as it shall designate
by written notice given to the other party, as follows:

Licensor: Resource Recycling Limited, Inc.
c/o President
204 Cricken Tree Drive
Simpsonville, South Carolina 29681


Licensee: PyroTec, Inc.
c/o Resident Agent
113 Barksdale Professional Center
Newark, Delaware 19711-3258


ARTICLE XIV
MISCELLANEOUS PROVISIONS

14.00 Licensor and Licensee recognize and agree that any violation by Licensee
of the terms and conditions of the Agreement may result in irreparable harm to
Licensor, and, therefore, Licensee agrees that Licensor shall be entitled to
(among other relief) injunctive relief in the event of a default or breach, or
alleged default or breach, of this Agreement by Licensee, and Licensee agrees
that in the event Licensor seeks such equitable injunctive relief as a result of
a default or breach, or alleged default or breach, of this Agreement, Licensee
will not oppose such relief on the basis that an adequate remedy is available at
law. The foregoing shall not restrict the parties from any other remedies that
either may have, either under the terms of this Agreement or under applicable
law.

14.01 The Recitals at the beginning of this Agreement are incorporated by
reference. However, the headings of several sections of this Agreement have been
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of the Agreement.

14.02 This Agreement shall be interpreted and construed, and the legal relations
created in this Agreement shall be determined, in accordance with the laws of
the State of Delaware.

14.03 Should any part or provision of this Agreement be held unenforceable or in
conflict with the law of any jurisdiction, the validity of the remaining parts
or provision shall not be affected by such holding, the intent of the Parties
being to effectuate this Agreement to the fullest extent possible.

The parties have executed this Agreement on the date listed on the first page of
this Agreement.

WITNESS

/s/ Katherine S. Gilmore-Sykes
Name: Katherine S. Gilmore-Sykes

LICENSOR

By:/s/ Thomas Sykes
Name: Thomas Sykes
Its: Authorized Officer

WITNESS

/s/ Mark Rynearson
Name: Mark Rynearson

LICENSEE

By: /s/ Jon Dyer
Name: Jon Dyer
Its: Chairman of the Board